Citation Nr: 9917708	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  99-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hearing loss.

A travel board hearing was held in May 1999 before the 
undersigned member of the Board.


REMAND

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based on the medical evidence of record, including a 
VA medical opinion, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that his hearing loss is a result of 
loud noise exposure incurred while in the service.  He also 
contends that his current hearing loss is due to scarlet 
fever that was diagnosed in service. 

Service medical records include a separation report showing 
whispered and spoken voice as 15/15, bilaterally.  No 
diseases or ear defects were detected.  The report also 
reflects a 1945 diagnosis of scarlet fever.

In July 1994, the veteran underwent right middle ear surgery 
due to conductive hearing loss.  The final diagnosis was 
right otosclerosis.

A May 1998 audiologic VA examination report shows that the 
veteran had a history of loud noise exposure.  He reportedly 
worked as an air crewman and aerial gunner in the service and 
worked for an airline following service.  The veteran 
reported wearing a hearing aid on his right ear.  The 
diagnosis was bilateral hearing loss, reflecting both 
conductive and sensorineural hearing loss in each ear.  The 
examiner noted that in the absence of an otologic trauma, the 
conductive portion of the veteran's hearing loss was not 
likely to be related to the service.  However, the examiner 
indicated that the sensorineural portion of the hearing loss 
in both ears was consistent with a history of loud noise 
exposure.  The examiner stated that it was difficult to 
ascertain how much of the sensorineural component was due to 
military noise and how much was due to subsequent civilian 
noise exposure.  It was also noted that it was highly 
doubtful that anyone could leave the military without some 
degree of noise-induced loss.  The examiner also noted that 
any audiogram reports dated prior to 1997 were not associated 
with the claims file.

The medical evidence of record consists of a November 1994 
private hospital audiogram report and an undated audiogram 
report that was received by the RO in April 1998.  Also of 
record are medical records by S.C., M.D, and accompanying 
audiogram reports by J.A.K., audiologist dated in June and 
August 1994 but not received by the RO until June 1998.  It 
appears that the above-mentioned reports were not associated 
with the claims file at the time of the May 1998 VA 
examination.  The Board finds that it would be helpful if the 
examiner would review all medical evidence of record and 
provide an opinion as to whether the veteran's sensorineural 
hearing loss is related to service.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should advise the veteran that 
he is free to submit any additional 
evidence pertinent to the issue on 
appeal.

2.  The veteran should be afforded a VA 
audiologic examination to determine the 
cause of the veteran's sensorineural 
hearing loss.  In order to assist the 
examiner in providing the requested 
information, the claims folder and a 
separate copy of this remand should be 
made available to the physician and 
reviewed prior to the examination.  The 
physician should review the record, 
including the service medical records, 
the May 1998 VA examination report, and 
the results of the private audiometric 
examinations from June, August, and 
November 1994 and address the following:

a.  Provide an opinion as to whether the 
veteran's sensorineural hearing loss in 
both ears is more likely, less likely or 
at least as likely as not linked to 
service.

b.  Provide an opinion as to whether the 
veteran's current hearing loss is 
related to scarlet fever which was 
diagnosed in service.  The examiner 
should provide an explanation for any 
proffered opinions.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


